Per Curiam.
Under the decision of the Court of Appeals in Psota v. R. R. Co. (246 N. Y. 388), the statute relied on (Vehicle and Traffic Law, § 59) was held not to affect the liability of an employer for the negligence of his driver. That liability was held to depend on common-law principles. Hence, in the present case, in the absence of proof of authority to the driver to carry invited passengers, defendant cannot be held liable.
Judgment so far as appealed from reversed, with costs, and complaint as against defendant-appellant dismissed on the merits, with costs.
All concur. Present — Lydon, Frankenthaler and Noonan, JJ.